           Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1019V
                                       Filed: May 26, 2020
                                         UNPUBLISHED


    GERALDINE PETROCELLI,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages;
                                                              Influenza (Flu) Vaccine; Cellulitis
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Michael Andrew London, Douglas & London, P.C., New York, NY, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

         On July 28, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered cellulitis following her receipt of the influenza
(“flu”) vaccination on September 18, 2014. Petition at 1; Stipulation, filed May 26, 2020,
at ¶¶ 2, 4. Petitioner further alleges she experienced the residual effects of her injuries
for more than six months. Petition at 2; Stipulation at ¶¶ 4. “Respondent denies that
petitioner sustained cellulitis, a hypersensitivity reaction to the vaccine, lymphedema,
cubital tunnel syndrome, and paresthesia, and denies that the flu vaccine caused
petitioner any other injury or her current condition. ” Stipulation at ¶ 6.

        Nevertheless, on May 26, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 2 of 7




     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $100,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 3 of 7
Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 4 of 7
Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 5 of 7
Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 6 of 7
Case 1:17-vv-01019-UNJ Document 54 Filed 07/08/20 Page 7 of 7
